BROADDUS,. J.
(concurring). — As this case has been sufficiently stated in the separate' opinions of Judges Smith and Ellison, I shall therefore only briefly state my conclusions of the law which governs the question at issue.
Under the first clause of section 23, “such taxbills when issued shall be payable and collectible as follows: The first installment shall become due and collectible on the 31st day of May next succeeding the date of issue of the taxbills, provided, etc.; the second installment shall become due and collectible in one year; the third installment in two years; and the fourth installment in three years after the first installment is due and collectible, as above mentioned.” The fourth clause, which is *195general in its nature, is that “the lien of all taxbills issued under this section shall continue for a period of one year after the last installment specified therein shall have become due and payable, and no longer.” The fifth clause, ‘ ‘ and no default in the payment of ány previous installment shall operate to diminish the period during which such lien shall continue.”
The contention arises out of the proper. construction of this clause. Under clause three, the last installment becomes due and collectible upon default in the payment of a previous installment, but no reference is made as to the lien of the taxbill itself. It seems to me that the language means just what it says: that the lien “shall continue for a period of one year after the last installment specified therein shall become due and payable, and no longer. ’ ’ That is, the lien of the taxbill shall continue for one year, not after the last installment may become due by reason of default in the payment of a prior installment, but after the last specified installment shall have become due by the terms of the taxbill itself. The language that no previous default “shall operate to diminish the period during which the lien shall continue,” refers to what lien? Certainly the lien of the taxbill and not merely the lien of the last installment. To hold that it refers alone to the lien of the last installment would do violence to the plain language of the clause, and in my opinion to the intent of the lawmakers.
For these reasons I think the cause should be reversed.